Citation Nr: 1607742	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-50 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), other than a dysthymic disorder.  

2.  Entitlement to service connection for a dysthymic disorder, to include the question of whether new and material evidence has been received to reopen a previously denied claim therefor.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to May 1992, to include service in the Southwest Asia Theatre of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied a claim for service connection for PTSD.  The Board by its remand of May 2012 expanded the claim to include de novo consideration of entitlement to service connection for all acquired psychiatric disorders, other than a dysthymic disorder based on prior RO action in May 1998 in which service connection for a dysthymic disorder was denied, as it was the Board's finding that a dysthymic disorder had not been diagnosed since entry of the original denial.  As well, the Board directed the Agency of Original Jurisdiction (AOJ) to undertake various development actions, and following the AOJ's attempts to complete all such actions, the case was returned to the Board for further review.  

After further review and despite its earlier finding, the Board herein finds that in fact the issue of entitlement to service connection for a dysthymic disorder, otherwise referred to as depression or a depressive disorder, is reasonably raised by the record and that new and material evidence has been received by VA to reopen the previously denied claim therefor.  In addition, the Board herein determines that the record supports entitlement to service connection for an anxiety disorder, and a personality disorder by way of aggravation.  The remainder of the appeal, inclusive of the reopened claim for service connection for a dysthymic disorder or depression, is REMANDED to the AOJ for additional actions and is further addressed in the REMAND portion of this document.  

FINDINGS OF FACT

1.  The evidence is at least in relative equipoise that the Veteran's anxiety disorder originated in military service or is otherwise attributable to military service.  

2.  The Veteran's personality disorder, which preexisted his entry onto active duty, underwent inservice aggravation.  

3.  Service connection for a dysthymic disorder was initially and most recently denied by RO action in May 1998, and following notice to the Veteran of that denial and his appellate rights, no timely appeal was initiated within the time limits prescribed by law.  

4.  Following entry of the aforementioned denial in May 1998, evidence was added to the record that is not cumulative of evidence previously on file, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for a dysthymic disorder.  


CONCLUSIONS OF LAW

1.  An anxiety disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service connection for aggravation of a personality disorder are approximated.  38 U.S.C.A. §§ 1110, 5107, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015). 

3.  The May 1998 denial of service connection for a dysthymic disorder is final; new and material evidence has been received by VA since entry of that denial so as to permit reopening of that previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the dispositions herein reached are favorable to the Veteran, the need to discuss the VA's efforts to comply with its duties to notify and assist and the AOJ's compliance with the Board's remand directives is obviated. 

Original Claim:  Service Connection for an Acquired Psychiatric Disorder other than a Dysthymic Disorder

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The law providing for grants of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

On remand, the AOJ obtained a medical opinion in May 2013 relating to the nexus of the Veteran's claimed PTSD to service, with the reviewing physician indicating that various other psychiatric disorders were noted to be present during postservice years and, on that basis, recommended that further examination and opinion be obtained.  

An additional VA psychological examination and opinion were secured, following a review of the claims folder, in late May 2013, findings from which yielded, in part, a diagnosis of an anxiety disorder, not otherwise specified.  It also was the examining VA psychologist's opinion that the Veteran's anxiety disorder appeared to represent a worsening of the difficulties he was beginning to exhibit after his return from Southwest Asia in the fall of 1991.  While the VA examiner noted it was unclear what the precipitating events were, the VA examiner nonetheless concluded that it was at least as likely as not that the Veteran's current mental health problems, inclusive of the diagnosed anxiety disorder, either began during his period of military service or were worsened beyond their natural progression during military service.  

While the VA examiner in May 2014 conceded the existing of evidence contraindicating entitlement, it was her opinion based on the totality of the evidence that the record was at least evenly divided as to the service incurrence of an anxiety disorder, not otherwise specified.   Based on a review of all of the evidence and with due consideration of the foregoing opinion, the Board concurs that the record is equally divided as to the service incurrence of an anxiety disorder, such that entitlement to service connection therefor must be conceded.  

Original Claim:  Service Connection by Aggravation of a Personality Disorder

Those persons entering military service are presumed to be in sound physical and mental condition, except for those disorders, diseases, or other "infirmities" that are noted on their service entrance physical examination.  38 U.S.C.A. § 1111.  For those disorders that preexisted service and were worsened or "aggravated" during such service, a veteran may obtain service connection.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153.  A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable (obvious and manifest) evidence that the increase in disability is due to the natural progress of the disability or disease.  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306 (a),(b); see Falzone v. Brown, 8 Vet. App. 398 (1995) (holding that the presumption of aggravation created by § 3.306 applies only if there is an increase in severity during service).  See also VAOGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), Cotant v. Principi, 17 Vet. App. 116 (2003).

Generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also VAOPGCPREC 82-90. 

A congenital or developmental defect, personality disorder, or mental deficiency automatically rebuts the presumption of soundness and must therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  The Veteran's service entrance examination detected no evidence of any existing mental symptoms or disorders, including any personality defect.  While he would therefore be considered to have been in sound mental condition at the time he entered service, by operation of 38 C.F.R. § 3.303(c), a factually informed and medically competent diagnosis of a personality disorder, in effect, erases the presumption of mental soundness. 

Because the Veteran was found to have had a preexisting personality disorder, by operation of law, he is not presumed to have been in sound mental condition at the time he entered active service.  Therefore, the Board must determine whether there is clear and unmistakable evidence that the pre-existing mental disorder was not aggravated by military service.  Horn v. Shinseki, 25 Vet. App. 231 (2012). 

The law holds that clear and unmistakable evidence includes the determination that the word "unmistakable" means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable.  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing Webster's New World Dictionary 1461 (3rd Coll. ed. 1988) (other citations omitted). 

Here, pursuant to the Board's remand in October 2012, the Veteran was examined by a VA psychologist in May 2013.  Findings therefrom led to entry of a diagnosis of a personality disorder, not otherwise specified, and the VA psychologist found that there were in evidence features of multiple different personality disorders.  Notwithstanding the VA examiner's notation that the Veteran presented with a very complicated diagnostic picture, it was her conclusion that the diagnoses of the aforementioned personality disorder (and an anxiety disorder) best captured the Veteran's multiple psychiatric symptoms and manifestations and that the foregoing appeared to represent a worsening of the difficulties he was beginning to display after his return from Southwest Asia in the fall of 1991.  On that basis, it was the psychologist's opinion that, although it was unclear what the precipitating events were, it was at least as likely as not that the Veteran's current mental health difficulties either began during his period of military service, which the Board infers was in reference to the diagnosed anxiety disorder, or were worsened beyond normal progression during military service as applicable to the diagnosed personality disorder.  

The examining VA psychologist in May 2013 referenced the Veteran's clearly disadvantaged background, having been born to a father who himself  had significant mental impairment and who had served multiple years of a prison sentence for murder prior to the Veteran's birth.  Reference was also made to the unsubstantiated account of his inservice witnessing of the aftermath of combat, a suicide, and a fellow soldier going berserk.  Documentation was noted to be of record regarding the Veteran's inservice financial difficulties after a fellow soldier stole personal items of the Veteran's and proceeded to write fraudulent checks in the Veteran's name, leaving the Veteran in a frenzied state and without funds or motivation.  A period of counseling and treatment followed, with symptoms of low motivation, loss of sleep, decreased appetite, poor grooming, anxiety, and paranoia being identified.  Following service discharge, it was noted that the same symptoms continued to be present, resulting in a poor adjustment, both vocationally and financially.  

By operation of law, the Veteran is not presumed to have been in sound mental condition at the time he entered service in terms of his personality disorder, variously diagnosed.  Inasmuch as there is VA medical opinion that is based on a review of the entire record indicating that the Veteran's preexisting personality disorder was aggravated by service, it cannot reasonably be held that the question of aggravation is not "undebatable," and, as such, the Board must grant service connection for aggravation of a personality disorder.

Claim to Reopen:  Service Connection for Dysthymic Disorder

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the RO that are not appealed within the prescribed time period are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for a dysthymic disorder was denied initially and most recently by the RO in May 1998 on the basis that the claim advanced was not well grounded.  In so noting, the RO cited service treatment records noting a referral for stress management and a history of depression, but no documentation of continued symptomatology after service.  It, too, was noted that there had been no entry of a pertinent diagnosis in service or any correlation between the dysthymic disorder diagnosed on a VA examination in April 1998 and military service.  Notice of that denial and the Veteran's appellate rights followed later in the same month, following which the Veteran did not initiate an appeal of that denial, thereby rendering it final.  38 U.S.C.A. § 7105 38 C.F.R. § 3.104.  

Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  However, in this instance, notice is taken by the Board that the record includes additional evidence in the form of hearing testimony offered by the Veteran at a Board hearing in March 2012 in which he described depression, among other psychiatric symptoms, in service and their continuation and intensification after service.  In addition, multiple diagnoses involving depression or depression-related entities, including major depressive disorder, are shown over a period of many years beyond 1998, some of which include the Veteran's descriptive history of his psychiatric status involving depression dating to his military service.  

The credibility of this evidence, be it testimonial and/or documentary in nature, as opposed to its weight is to be presumed per Justus v. Principi, 3 Vet. App. 510 (1992) and it otherwise meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the Veteran's claim for service connection for a dysthymic disorder by way of service incurrence.  To that extent, alone, the previously denied claim therefor is are reopened and such matter is further addressed in the Remand portion of this document.  38 U.S.C.A. § 5108.  


ORDER

Service connection for an anxiety disorder, not otherwise specified, is granted.  

Service connection for a personality disorder, not otherwise specified, on the basis of its inservice aggravation, is granted.

New and material evidence having been received, the Veteran's previously denied claim for service connection for a dysthymic disorder is reopened.  To that extent, alone, the appeal is allowed. 


REMAND

Remand of the Veteran's reopened claim for a dysthymic disorder, as well as the other issue on appeal, inclusive of the Veteran's entitlement to service connection for PTSD or other acquired psychiatric disorder, other than an anxiety or dysthymic disorder, is found to be necessary so that additional evidentiary and/or procedural development may be undertaken.  Such development should include the AOJ's initial consideration of the merits of the Veteran's reopened claim, after the retrieval of updated treatment records and any other development found by the AOJ to be needed.  

It, too, is shown that included in the claims folder is a record of VA outpatient mental health treatment compiled in September 2012.  That record references additional mental health care received by the Veteran in August 2012, a record of which is not now contained within the Veteran's claims folder.  Actions are thus needed to obtain the report of the August 2012 treatment, as well as any and all other pertinent treatment records not already on file.  

Also, notice is taken that the AOJ in its supplemental statement of the case (SSOC) of June 2013 did not consider all pertinent evidence of record, including but not limited to pertinent VA treatment records compiled after September 19, 2011.  Notice is taken that an earlier SSOC, issued in September 2011, considered available treatment records through September 19, 2011, but the AOJ in its SSOC of June 2013 reviewed in terms of VA treatment records only those dated September 15, 2012.  The record reflects that nearly 90 pages of VA treatment records were compiled at VA medical facilities (Wade Park and Brecksville, Ohio), dating from October 2011 to May 2012, which were made a part of the electronic claims folder in May 2012.  It was these records which were not considered, yet are deemed to be on file as of the date they were compiled, see Bell v. Derwinski, 2 Vet. App. 611 (1992), and which VA is legally obligated to consider prior to appeal recertification in November 2011 in adjudicating the Veteran's claim(s) for VA compensation.  See 38 C.F.R. §§ 3.103, 19.31, 19.37.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Following rating action to effectuate the grants of service connection herein made, advise the Veteran of those actions and inquire of him in writing whether such action satisfies his appeal to the extent that he wishes to withdraw from appellate consideration the remainder of this appeal.  

2.  If the Veteran chooses to continue his appeal, obtain all pertinent VA treatment records not already on file, including those compiled since May 2012, for inclusion in his VA claims folder.  

3.  As appropriate, the AOJ should undertake any additional development it deems necessary in connection with the Veteran's reopened claim for service connection for a dysthymic disorder, followed by its initial adjudication.  

4.  Lastly, as appropriate, the AOJ should readjudicate the remaining issues on appeal based on all of the evidence of record, including all VA treatment records compiled since September 2011, and all governing legal authority.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide to him an SSOC and afford him a reasonable period in which to respond, before returning the case to the Board.  

No action by the appellant is needed until he is further advised.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


